Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about February 1, 2012, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of arson in the fourth degree and reckless endangerment in the second degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
*407The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. Viewed as a whole, the surveillance video, appellant’s videotaped statement and the testimony of witnesses concerning the condition of the building after the fire established the elements of fourth-degree arson (see Penal Law § 150.05). The evidence supports inferences that, notwithstanding his lack of intent to cause any harm, and his hope of avoiding any harm (see e.g. Matter of Koron B., 303 AD2d 314 [2003], lv denied 100 NY2d 507 [2003]), appellant intentionally started a fire, perceived and disregarded a substantial, unjustifiable risk of damaging the building, and caused some damage to the building. The evidence similarly established second-degree reckless endangerment.
To the extent that appellant is also challenging evidentiary rulings made by the court, we find those arguments to be unavailing. Concur — Tom, J.P, Saxe, DeGrasse, Richter and Clark, JJ.